Orders reversed upon the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We .think the delay of plaintiff in making tl-is motion was satisfactorily explained in her affidavits presented on the motion to renew. Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Kapper, J., dissents and votes to affirm on the ground that plaintiff’s failure to proceed with the trial of her action for the long period of time since its commencement shows such a lack of merit as justified the denial of her motion.